DETAILED ACTION
Claims 1-14 have been cancelled. Claims 15-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. The amendment relative to claim 22 does not overcome the previous rejection to the claim. It is unclear as to how a part of the segment of the flange is greater than the rest part of the flange.
Applicant’s amendment necessitated the grounds for rejection, therefore this action has been made Final.

Specification
The amendment to the abstract overcomes the prior objection. 

Claim Objections
Claims 19-22,27 and 29 are objected to because of the following informalities:  
Claims 19-22 and 29, “the thickness” should be - -a thickness - -,
Claim 27, “bosses” should be - -boss - -. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation “of the rest part of the flange” which is unclear as to what structure of “the rest part of the flange” is intended to define. It is unclear as to how a part of the segment of the flange is greater than the flange. The limitation “the rest part” does not have antecedent basis in the claim. 
Should the limitation be, - - a thickness of a reinforcing platform, is greater than that of a distal end of the flange - -. Appropriate correction is required.


    PNG
    media_image1.png
    513
    677
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


Claims 15-21 and 23-30 are allowed.
None of the prior art discloses or renders as obvious “the bottom end of the valve stem is provided with a locking hook, and the locking post is provided with a locking boss, the locking hook is provided with a locking-ledge, when the valve is in the closed state, the valve spool is locked to the valve body by the locking hook and the locking post, and the locking-ledge on the locking hook and the locking boss on the locking post cooperate with each other” in combination with the rest of the limitations in claims 15 and 27.   
Rosin (US 3792833) discloses similar locking hook and boss structure, however this is used to keep a valve in an open position and the boss reciprocates with the movement of the device.
Lowe et al. (US 2099069), Rider (US 2506468), Harris (US 4073470) and Meyer et al. (US 9901763) all disclose similar valves having locking features to keep the valves closed however, they are not seen as being a secondary teaching which would be properly combinable with the primary reference to CN204437307U as supplied by applicant. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753